In re Henderson, Felton; — Plaintiff; Applying for Reconsideration of this Court’s action dated November 16, 2001, Parish of East Baton Rouge, 19th Judicial District Court, Div. N, No. 385,800; to the Court of Appeal, First Circuit, No. 2000 CA 0518.
“Original application not timely. The First Circuit’s denial of rehearing is dated Friday, July 6, 2001. Because the 30th day, August 5, 2001, was a Sunday, Plaintiff had until Monday, August 6, 2001, to file. Plaintiffs writ application is postmarked August 7, 2001.”